DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/23/2020 has been entered.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
In the response filed 12/23/2020, the Applicant states that the IDS submitted on 5/18/2020 had not been considered, however, the Examiner notes that the IDS filed 5/18/2020 was considered by the Examiner on 5/20/2020.  Copies of the signed forms were sent with the Advisory Action dated 5/26/2020 and can be found on PAIR.
Claim Rejections - 35 USC § 102
Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenthal (US2014/0151607; with USPN 8,454,859 to Lowenthal, hereinafter referred to as “Lowenthal ‘859”, and USPN 7,719,187 to “Ray”, incorporated therein by reference; and as evidenced by Ogawa, US2020/0032111 and/or the BASF brochure entitled “High lights! Radiation curing with resins and photoinitiators for industrial coatings and graphic arts: Laromer®, Irgacure®, Lucirin®, Darocur®”, hereinafter referred to as “BASF High lights Brochure” available online at least as early as Aug. 6, 2014 per Hibben, USPN 9,822,275, the image file wrapper from which the attached copy was obtained.)  Lowenthal discloses UV-curable conductive and dielectric ink compositions wherein the conductive ink comprises 50 to  by weight of a leveling agent based upon the weight of the dielectric layer” as recited in instant claim 1, such that Lowenthal anticipates the invention as recited in instant claims 1-6.  
With regards to instant claim 11, as noted above, Lowenthal discloses a photoinitiator mixture comprising two photoinitiators, each of which is a phosphine oxide as instantly claimed and hence Lowenthal anticipates instant claim 11.  
With regards to instant claim 13, the teachings of Lowenthal anticipate the broadly claimed limitation given that a conductive metallic ink layer is generally either a “reflector” layer or an “absorber” layer, and given that the instant specification provides no specific definitions for these terms to differentiate the claimed first and second metallic layers from the conductive metallic ink layers taught by Lowenthal, the teachings of Lowenthal anticipate instant claim 13.
Claim Rejections - 35 USC § 103
Alternatively, claims 1-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (US2014/0151607), wherein although the Examiner is of the position that the reference is anticipatory as discussed in detail above given that Lowenthal clearly discloses an article comprising metallic and dielectric layer(s) in layer structures as instantly claimed wherein the dielectric layer(s) comprise(s) about 0.01% to 10% by weight of a polyacrylate leveling agent as well as a photoinitiator that may be selected from bis acyl phosphine photoinitiators with an example thereof being IRGACURE® 819 (i.e. phenylbis (2,4,6-trimethylbenzoyl) phosphineoxide), and/or phosphine oxides; the Examiner alternatively takes the position that the invention as recited in instant claims 1-6, 11 and 13 would have been prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1, 2, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2014/0035995.)  Chou discloses an aerosol jet metal conductive ink composition, particularly a silver ink composition, for printing and patterning of conductive materials to form circuits, conductive lines and/or features on organic or inorganic substrates; as well as a UV curable dielectric ink composition that may be used to provide very fine dielectric features and can be over-printed by the metal conductive ink, wherein the dielectric ink has good adhesion to glass and ITO substrates as well as to metal, such as silver, nanoparticle inks deposited on top of the dielectric, and may also be printed on other types of substrates such as metals (Abstract; Paragraphs 0012, 0015, 0132 and 0212.)  Chou discloses that the UV curable ink compositions include various combinations of monomer, oligomer, photoinitiator, adhesion promoters and other additives for desired properties such as to improve rheology and/or adhesion to substrates; and are preferably solvent-free or contain only small amounts of solvent of less than about 2% (Paragraphs 0210-0211.)  Chou discloses that the UV curable dielectric ink composition contains mixtures of acrylic monomers and oligomers with an appropriate UV curing agent or photoinitiator, wherein exemplary curing agents include known photoinitiators in the art including IRGACURE® and DAROCUR® product lines and particularly recites 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide reading upon the claimed photoinitiator is a phosphine oxide (Paragraphs 0217 and 0224.)  Chou discloses that optionally, additives can be incorporated into the inks to enhance performance such as leveling agents with preferred materials including polyacrylate leveling agents as disclosed in Paragraph 0231, wherein it is preferred that additives be used in amounts less than 5%, but in general can be present in prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 2, as noted above, the over-printed conducting metal/silver ink layer reads upon the claimed second metallic layer and is deposited on the at least one dielectric layer.  
With regards to instant claims 11 and 12, as noted above, Chou discloses that the curing agents may be photoinitiators, which as recited in Paragraph 0074 generally include benzoyl phosphine oxide photoinitiators, with 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide (i.e. prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further in terms of instant claim 12, Chou discloses that the dielectric composition includes a mixture of acrylic monomers and oligomers as noted above, as well as various additives incorporated therein including defoaming agents, particularly silicone-free defoaming agents such as hydrodesulfurized heavy petroleum naphtha as well as BYK® 052, BYK® 1790, and BYK® 1752, which are silicone-free liquid organic polymer defoaming agents (as evidenced by BYK® Additives & Instruments, Paint Additives, page 13, already of record) or BYK® 354 which is a silicone-free liquid organic polymer leveling agent (as evidenced by BYK® Additives & Instruments, page 8) thereby reading upon the claimed at least one defoamer including a silicone free liquid organic polymer as recited in instant claim 12 (Paragraphs 0217, 0226, and 0233.)  Chou also discloses that exemplary monomers specifically include hexanediol diacrylate (HDDA) in Paragraph 0220 (reading upon the claimed 1,6-hexanediol diacrylate), and that suitable oligomers may be selected from the classes of polyether/polyester acrylates, urethane prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, particularly given the lack of any showing of criticality or unexpected results with regards to the claimed combination of oligomers and 1,6-hexanediol diacrylate as monomer.
With regards to instant claim 13, given that metallic layers are either reflective or absorbing, the metal substrate and the over-printed conducting metal/silver ink layer reading .
Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (USPN 6,150,022) in view of Lowenthal.  Coulter discloses bright metal flaked based pigments for use in various applications such as coating compositions, inks, extrusion, and paints, comprising a plurality of core flake sections each formed of a central reflector layer and dielectric support layers on opposing sides of the reflector layer, and a variety of outer coating layers formed around the core flake sections, such as various dielectric and absorber layers having thicknesses dependent upon the desired optical characteristics of the pigment; wherein the pigment particles may be provided with color shifting properties based upon the selection of coating materials, such as the use of low index dielectric materials to produce pigments with color shifting properties, and/or the use of at least one magnetic material coating layer to produce magnetic color shifting pigments (Abstract; Col. 4, lines 48-56; Col. 5, lines 56-63; Col. 12, lines 30-39; Col. 12, line 59-Col. 13, line 3; reading upon “color shifting colorant” comprising an article and “a liquid medium” as in instant claim 6 as well as magnetic containing layer of instant claim 8.)  Coulter discloses that the core or the bright metal flake, abbreviated as BMF, of the pigment flakes is formed by providing a core structure, such as a three-layered core structure of dielectric support layers 12 and 16 sandwiching a reflector layer 14 on a web 11 as shown in Fig. 1; wherein the reflector layer is formed from reflective metals, and the BMF may further comprise one or more thin optical layers 18 such as various dielectric, absorber and/or other optical coatings prior to removal as flakes from the web 11, after which the BMF core flake sections are coated with one or more thin film coating layers formed around the BMF core flake section as shown in Figs. 2-7 to produce various pigment products (Col. 6, lines 1-49; Col. 8, .
However, Lowenthal discloses a UV-curable acrylate-based dielectric ink composition that forms a dielectric film, trace or layer that can be utilized in a wide variety of applications, namely, any application involving a dielectric layer (Paragraph 0277), wherein the dielectric composition can provide a thin dielectric film or layer with better overall optical properties than thicker layers and exceptionally low surface roughness, wherein the resulting film thickness of the dielectric ink can be readily controlled from less than 1 micron thick to over 100 microns thick while still maintaining good dielectric properties, with very thin films of between 100nm and 500nm possible when fully cured by thermal and then UV exposure (Paragraphs 0270 and 0273.)  Lowenthal discloses that the exceptional smoothness of the cured film produced by the disclosed representative transparent UV-curable dielectric inks improves clarity of the cured dielectric ink and is a byproduct of the excellent flow and leveling properties of the wet ink film (Paragraph 0270.)  Lowenthal discloses that the UV-curable dielectric ink composition generally comprises a difunctional urethane, acrylate, epoxy, vinyl, vinyl-ether and/or polyester oligomer; a monofunctional urethane, acrylate, epoxy, vinyl, vinyl-ether and/or polyester monomer; a difunctional urethane, acrylate, epoxy, vinyl, vinyl-ether and/or polyester monomer or crosslinking agent; a wetting, flow and/or leveling promoter or promotion agent; and a photoinitiator and/or a thermal initiator as in Binding Medium Example 5 (Paragraphs 0059-0064); or more specifically, a difunctional acrylate oligomer; a monofunctional acrylate monomer; a difunctional acrylate monomer; a photoinitiator and/or thermal initiator, preferably a first photoinitiator for a first range of wavelengths, and a second photoinitiator different from the first photoinitiator for a second range of wavelengths; and a wetting, flow and/or leveling promoter or promotion agent in an amount between about 0.01% to 10% by weight based upon the total weight of the completed composition, particularly the all solids formulations of Binding 
Thus, Lowenthal discloses a dielectric layer formed from a dielectric composition that comprises at least one photo-initiator that is a phosphine oxide as in instant claim 1, such as a mixture of phosphine oxide photoinitiators as in instant claim 11, and a polyacrylate leveling agent in an amount between about 0.01% to 10% by weight reading upon the amount as recited in instant claim 1, wherein the dielectric composition may be used to produce a dielectric layer for any application, with good optical properties, exceptionally low surface roughness and controlled thickness, including very thin dielectric layers of between 100nm and 500nm; and given that Coulter generally discloses that the dielectric layer(s) can be formed from organic monomers and polymers such as acrylates, with a physical thickness in the range from about 50nm to about 800nm, wherein a flat and smooth surface allows for further deposition of prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Thus, the invention as recited in instant claims 1-4, 6-11, and 13 would have been obvious over the teachings of Coulter in view of Lowenthal for the reasons discussed above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Lowenthal, as applied above to claims 1-4, 6-11, and 13, and in further view of Phillips ‘184.  The teachings of Coulter in view of Lowenthal are discussed in detail above and although Coulter discloses that the BMF pigments may include various coating layers thereon in order to provide the desired optical properties for a particular end use, Coulter in view of Lowenthal do not specifically disclose that the metallic reflective or absorber layer(s) is/are provided to comprise a pattern as instantly claimed.  However, Phillips ‘184 discloses a similar color shifting colorant comprising layers like those disclosed by Coulter wherein at least one of the dielectric layers is embossed to provide a patterned metallic layer thereon to provide a covert design or security feature which can be utilized with credit cards and banknotes similar to holographic features (Entire document, particularly Abstract; Paragraphs 0007-0009, Figs. 1-2, and as discussed in detail in the prior office action), and given that Coulter also discloses the use of the color shifting colorant, particularly the magnetic color shifting pigments, for credit cards and prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 12/23/2020 have been considered but are moot in view of the new grounds of rejection presented above.  
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of the claim amendments and/or arguments filed 12/23/2020.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 2, 2021